Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to Applicant's amendment filed November 19, 2021 in reply to the Non-final Office Action mailed August 19, 2021. Claims 4, 8, 10, 13, 14, 16, 21, 25, 27, and 35-47 have been amended; claims 1-3, 7,17-20, 26, and 34 have been canceled; and claims 51-54 have been newly added. Claims 4-6, 8-16, 21-25, 27-33, and 35-54 are under examination.
Information Disclosure Statement
In the information disclosure statement filed July 27, 2021, the Stankovic CTA NPL reference citation does not include the date as required. Applicant’s best guess of what the date could perhaps be is not sufficient. Therefore, the listed Stankovic reference has not been considered. 
Double Patenting Objection
Claims 52 and 54 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 27 and 53, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 8-12, 16, 25, 27-33, and 35-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 25, 27, 35, 41, 43, 47, and 51-54 stipulate that the amount of “mono-, di-, and oligosaccharides” is “less than 3%”, “less than 3.1%”, “about 2.8-3.0%”, “about 2.8%”, “less than 3.6%”, “less than 3.2%”, “up to about 3.3%”, “up to about 3.1%”, and “up to about 3.0%”, respectively. Applicant points to paragraphs [033], [035]-[037], [043], [047], [048], [053], and [068] for support. Adequate support cannot be found in these paragraphs. It is noted that paragraph [0031] discloses the following:
“"mono-, di-, and oligosaccharide free pullulan" preferably means that the amount of mono-, di- and oligosaccharides in a pullulan sample is preferably lower than 2.5%, preferably lower or equal to 1%, preferably lower than or equal to 0.9%, more preferably lower than or equal to 0.7%, even more preferably lower than or equal to 0.6%, by weight over the total weight of the pullulan sample, on a dry solid basis”
Further, the examples provide that the amount of “mono-, di-, and oligosaccharides” can be e.g. 1.1%, 2.4%, 0.5%, 0.9%, and preferably lower than 1.0%. 
Applicant contends that their specification provides that the hard capsule shell, in addition to containing a “mono-, di-, and oligosaccharide free pullulan” can also contain “PI-20”, a pullulan that is not a “mono-, di-, and oligosaccharide free pullulan”, which Applicant contends has a “mono-, di-, and oligosaccharide” content of 7-10%, and that this can account for the discrepancy. However, the claims say nothing about PI-20, and certainly provide no requisite amount of PI-20 that would account for the claimed amounts of “mono-, di-, and oligosaccharides” being claimed. Limitations are not to be imported from the specification into the claim. If the claimed hard capsule shell necessarily contains PI-20, Applicant must actually disclose this in the claim. 
Finally, even assuming arguendo that the claims provide for 43% to 48% “mono-, di-, and oligosaccharides”-free pullulan and 42% to 48% PI-20, assuming that the original specification actually supports this, and even assuming the amount of the “mono-, di-, and oligosaccharides” in “mono-, di-, and oligosaccharides”-free pullulan is e.g. “less than 2.5%”, and the amount of the “mono-, di-, and oligosaccharides” in PI-20 is 7%, the “mono-, di-, and oligosaccharides” content would be [(43%)(0-2.5%) + (42%)(7%)] to [(48% )(0-2.5%) + (48%)(7%)] which would be 2.94-4.02 to 3.36 to 4.56. Even factoring in all of these flawed assumptions, Applicant’s claimed range for the amount of the “mono-, di-, and oligosaccharides” appears to assume that the “mono-, zero “mono-, di-, and oligosaccharides”, which is not supported by the original specification either.
Claims 41 and 51-54 stipulate that “pullulan, excluding mono-, di-, and oligosaccharide impurities” is present in the amount of 70-97 wt% or 65-98 wt% based on the weight of the hard capsule shell. Applicant points to paragraphs [033], [035]-[037], [043], [047], [048], [053], and [068] for support. While the original specification, at paragraph [0036] does provide that the amount of “mono-, di-, and oligosaccharide free pullulan” is e.g. 65-98 wt%, or 70-97 wt%, which weight percent values of “mono-, di-, and oligosaccharide free pullulan” are thus understood to necessarily include the weight of the mono-, di- and oligosaccharides impurities contained therein (i.e. in the pullulan), claims 41 and 51-54 stipulate something entirely different, that the amount of pullulan, excluding the weight of the mono-, di-, and oligosaccharides, is 70-97 wt% or 65-98 wr%, and this claimed limitation is not sufficiently supported by the original specification.
Claims 4-6, 8-12, 16, 28-33, 36-40, 42, 44-46, and 48-50 depend from claims 25, 27, 35, 41, 43, 47, and/or 51-54.
Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8-12, 16, 25, 27-33, 35-54 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25, 27, 35, 43, and 47 first stipulate that the hard capsule shell contains the element “mono-, di-, and oligosaccharide free pullulan”, and specifies an amount for that element; then the claim also specifies that the hard capsule shell contains another specified element, i.e. “mono-, di-, and oligosaccharides”, and specifies an amount for that element, which renders the claim indefinite for at least the following reasons:
1. First, the specification provides that “mono-, di-, and oligosaccharide free pullulan” means that the amount of mono-, di-, and oligosaccharides in the pullulan itself is “preferably lower than 2.5%, preferably lower or equal to 1%, preferably lower than or equal to 0.9%, more preferably lower than or equal to 0.7%, even more preferably lower than or equal to 0.6%, by weight over the total weight of the pullulan sample” (see e.g. paragraph [0031]). Plugging this definition for “mono-, di-, and oligosaccharide free pullulan” into the claim renders the claim indefinite. The term “preferably” as well as the recitation of at least one broad range and at least one narrower range that falls within the broad range, in the alternative in the same claim, are all indefinite. One of ordinary skill in the art thus cannot definitively ascertain the metes and bounds of the claimed subject matter. 
2. Further, one of ordinary skill in the art cannot definitively ascertain whether the separately specified “mono-, di-, and oligosaccharide” element, and the amount thereof, necessarily includes or necessarily excludes the amount of the mono-, di-, and oligosaccharide in the pullulan itself. In the former alternative (i.e. that the specified 
3. In the interpretation in which, i.e. the specified amount of the mono-, di-, and oligosaccharide is exclusively limited to that found in the pullulan, it is thus noted that while the original specification essentially defines the amount of mono-, di-, and oligosaccharide in the pullulan as “preferably lower than 2.5%, preferably lower or equal to 1%, preferably lower than or equal to 0.9%, more preferably lower than or equal to 0.7%, even more preferably lower than or equal to 0.6%, by weight” based on the weight of the pullulan, the claim provides for a mono-, di-, and oligosaccharide amount outside this range, e.g. less than 3.6% based on the weight of the hard capsule shell as a whole (claim 43), or e.g. less than 3.2% based on the weight of the hard capsule shell as a whole (claim 47). 
Claims 41 and 51-54 first stipulate that the hard capsule shell contains the element “pullulan, excluding any mono-, di-, and oligosaccharide impurities”, and specifies an amount for that element; then the claim also specifies that the hard capsule shell contains another specified element, i.e. “mono-, di-, and oligosaccharides”, and specifies an amount for that element, which renders the claim indefinite for at least the following reasons:
in the pullulan itself of “preferably lower than 2.5%, preferably lower or equal to 1%, preferably lower than or equal to 0.9%, more preferably lower than or equal to 0.7%, even more preferably lower than or equal to 0.6%, by weight over the total weight of the pullulan sample” (see e.g. paragraph [0031]), or alternatively, whether the element “pullulan, excluding any mono-, di-, and oligosaccharide impurities” is intended to mean pure pullulan completely devoid of any mono-, di-, and oligosaccharides.  In the former interpretation, plugging this definition for “mono-, di-, and oligosaccharide free pullulan” into the claim further renders the claim indefinite, because of the term “preferably” as well as the recitation of at least one broad range and at least one narrower range that falls within the broad range, in the alternative in the same claim. One of ordinary skill in the art thus cannot definitively ascertain the metes and bounds of the claimed subject matter. 
2. Further, one of ordinary skill in the art cannot definitively ascertain whether the separately specified “mono-, di-, and oligosaccharide” element, and the amount thereof, necessarily includes or necessarily excludes the amount of the mono-, di-, and oligosaccharide in the pullulan itself. In the former alternative (i.e. that the specified amount necessarily includes that in the pullulan itself), one of ordinary skill in the art thus cannot definitively ascertain whether the specified amount of the mono-, di-, and 
3. In the interpretation in which, i.e. the specified amount of the mono-, di-, and oligosaccharide is exclusively limited to that found in the pullulan, it is thus noted that while the original specification essentially defines the amount of mono-, di-, and oligosaccharide in the pullulan as “preferably lower than 2.5%, preferably lower or equal to 1%, preferably lower than or equal to 0.9%, more preferably lower than or equal to 0.7%, even more preferably lower than or equal to 0.6%, by weight” based on the weight of the pullulan, the claim provides for a mono-, di-, and oligosaccharide amount outside this range, e.g. up to 3.3% based on the weight of the hard capsule shell as a whole (claim 51), or e.g. up to 3.1% based on the weight of the hard capsule shell as a whole (claim 52). 
***For examination at this time, and as a courtesy, all claims are being interpreted as if the “mono-, di-, and oligosaccharide” amount specified pertains exclusively to the amount in the pullulan itself. This interpretation is being adopted in light of the fact that the only disclosure of the phrase “mono-, di-, and oligosaccharide” in the specification is in connection to pullulan, specifically a “mono-, di-, and oligosaccharide free pullulan”, which appears to be a key requisite element and the basis of the invention, and since the claim does not appear to necessarily comprise a pullulan that is not a “mono-, di-, and oligosaccharide free pullulan”.
minimum requisite amount of the setting system, water, and the saccharide elements, the claim does not allow for the amount of pullulan specified. For example, in claim 51, the claim requires, at the very minimum, 0.01 wt% setting system, 2 wt% water, and greater than zero wt% of the saccharide element. Hence, claim 51 cannot possibly contain 98 wt% pullulan. 
Claims 4-6, 8-12, 16, 28-33, 36-40, 42, 44-46, and 48-50 are indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4-6, 8-12, 16, 25, 27-33, and 35-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scott et al. (U.S. Patent Application Pub. No. 2005/0249676).
Applicant Claims
Applicant claims a hard capsule shell comprising e.g. 65-98 wt%, or 70-97 wt%, pullulan, less than 2 wt% potassium, up to 2 wt% acetic acid, 0.01-3 wt% carrageenan, up to 10 wt% plasticizer, and up to 0.5 wt% polyoxyethylene sorbitan fatty acid; wherein at least one pullulan has an average molecular weight of about 100-400 kDa, and wherein the hard capsule shell as a whole contains e.g. less than 3 wt%, less than 3.1 wt%, less than 3.2 wt%, less than 3.6 wt%, about 2.8-3.0 wt%, about 2.8 wt%, up to about 3.3 wt%, up to about 3.1 wt%, or up to about 3.0 wt% of mono-, di-, and oligosaccharides. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Scott et al. disclose a hard capsule shell comprising e.g. 86 wt% pullulan, 1.32 wt% potassium chloride (i.e. less than 0.2 wt% potassium), preferably up to 1 wt% sequestering agent (e.g. acetic acid), 0.27 wt% carrageenan, up to 20 wt% plasticizer (e.g. glycerol), and 0.15 wt% surfactant (e.g. polyoxyethylene sorbitan fatty acid); wherein at least one pullulan (e.g. PI-20) has an average molecular weight, as is well known in the art, of about 200 kDa, and wherein the hard capsule shell as a whole does not necessarily contain, but can contain, mono-, di-, and oligosaccharides.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Scott et al. do not explicitly disclose an amount of mono-, di-, and oligosaccharides. However, this deficiency is cured by the teachings of Scott et al. 
Finding of Prima Facie Obviousness Rationale and Motivation 
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to employ the teachings of Scott et al., outlined supra, to devise Applicant’s claimed hard capsule shell. 
Scott et al. disclose a hard capsule shell comprising e.g. 86 wt% pullulan, wherein the hard capsules are transparent and exhibit an improved chemical stability. Since Scott et al. exemplifies employing “PI-20” as the pullulan, which is well known in the art to have an average molecular weight of about 200 kDa, and a purity of about 90-95% (i.e. based on the weight of the pullulan, which thus means 5-10 wt% impurities, based on the weight of the pullulan), with the impurities comprising primarily mono-, di-, et al. hard capsule shell as a whole will thus comprise 4.3-8.6 wt% impurities (i.e. 5-10 wt% impurities based on the weight of pullulan, with 86 wt% pullulan per hard capsule shell), and that these impurities primarily, but not exclusively, comprise mono-, di-, and oligosaccharides. 
Merriam-Webster Dictionary defines “primarily” as e.g. “for the most part”, and this would be understood in its most basic and simplest form to mean greater than 50% of the whole. Hence, one of ordinary skill in the art would thus understand the Scott et al. hard capsule shell to comprise more than 50% of 4.3-8.6% mono-, di-, and oligosaccharides. Hence, from the plain and ordinary meaning of “primarily”, the Scott et al. hard capsule shell would be understood by one of ordinary skill in the art to contain more than 2.1 wt% and up to 8.6 wt% mono-, di-, and oligosaccharide, based on the weight of the hard capsule shell. 
It is noted that instant claim 24, which requires a mono-, di-, and oligosaccharide amount of “less than 2.4 wt% based on the weight of the hard capsule shell”, has previously been indicated as allowable. Hence, as a courtesy, for examination at this time, the Scott et al. reference is being interpreted as if the disclosure that the impurities are primarily mono-, di-, and oligosaccharides means that the amount of the mono-, di-, and oligosaccharides in the exemplified hard capsule shell can be 2.4 wt% up to 8.6 wt%. 
However, the mono-, di-, and oligosaccharide impurity content of the pullulan in the exemplified hard capsule shell of Scott et al., i.e. 2.4-8.6 wt%, is not patentable distinct from e.g. less than 3 wt%, less than 3.1 wt%, less than 3.2 wt%, less than 3.6 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Allowable Subject Matter
Claim 24, as well as dependent claims 13-15 and 21-23, appear to be allowable. However, this is based on interpreting claim 24 as follows:
1. The “pullulan” necessarily includes a “mono-, di-, and oligosaccharide free pullulan” component, and the specified mono-, di-, and oligosaccharide amount, i.e. less than 2.4 wt% based on the weight of the hard capsule shell, is the amount of the mono-, di-, and oligosaccharide in the pullulan itself. It is noted that if the claimed amount of mono-, di-, and oligosaccharide is not limited to the amount in the pullulan, claim 24 does not appear to be patentable, since Scott et al. disclose that their hard capsule shell can contain a mono-, di-, and oligosaccharide (e.g. sucrose, others) in the specified amount. 
2. The limitation “less than 2.4% by weight” with respect to the amount of mono-, di-, and oligosaccharide is being interpreted to mean necessarily greater than zero, i.e. et al. do not require any mono-, di-, and oligosaccharide at all, and don’t even mention this element at all. In other words, if claim 24 permits zero mono-, di-, and oligosaccharide, such that the claim encompasses a hard capsule shell comprising merely a setting system and 70-97 wt% pullulan, the claimed subject matter would thus be anticipated by Scott et al. Hence, Applicant requires some finite amount of mono-, di-, and oligosaccharide impurity to necessarily be present in the pullulan, and outside the range exemplified by Scott et al., in order for the claim to be allowable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617